DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Eugene Varndell on 7/14/2022.

The application has been amended as follows: 
	Claim 4: The structure body according to claim 1,
	wherein the functional molecule is directly or indirectly bonded to the amino group included in the p-aminophenyltrimethoxysilane.

Allowable Subject Matter
Claims 1, 4-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 11-12 filed 6/23/2022, are persuasive as to the point that the prior art fails to teach or render obvious a structure body comprising a siloxane based molecular membrane formed on the base material by use of p-aminophenyltrimethoxysilane, wherein the functional molecule includes a plurality of functional molecule species, and the functional molecule species bonded to different regions in the siloxane based molecular membrane are different from each other as to the context of claim 1.
Applicant’s amendments and arguments, see pages 11-12 filed 6/23/2022, are persuasive as to the point that the prior art fails to teach or render obvious a sensor comprising a structure body, the structure body comprising a siloxane based molecular membrane formed on the base material by use of p-aminophenyltrimethoxysilane, and a functional molecule bonded to the siloxane based molecular membrane, the functional molecule includes a plurality of functional molecule species, and the functional molecule species bonded to different regions in the siloxane based molecular membrane are different from each other as to the context of claim 7.
Applicant’s amendments and arguments, see pages 13-14 filed 6/23/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method for producing a structure body that includes a base material and a siloxane based molecular membrane, including the steps of bringing an organic compound into contact with the surface of the base material, the organic compound being p-aminophenyltrimethoxysilane, and causing a hydrolysis reaction and a dehydration condensation reaction of the organic compound at a temperature of 40°C or lower to form the siloxane based molecular membrane on the surface of the base material as to the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713